THE WEITZ LAW FIRM, P.A.
                                                                         Bank of America Building
                                                                    18305 Biscayne Blvd., Suite 214
                                                                           Aventura, Florida 33160


December 23, 2019

VIA CM/ECF                                                               12/27/2019
Honorable Judge Vernon S. Broderick
                                                            The initial pretrial conference is adjourned to January 30, at
United States District Court                                11 a.m. The parties are directed to submit their joint
Southern District of New York                               preconference letter, containing the information outlined in
40 Foley Square - Courtroom 618                             my November 22, 2020 Order and Notice of Initial
New York, New York 10007                                    Conference, (Doc. 15), by January 24, 2020.

               Re:    Girotto v. 144 Hotel Corp., d/b/a Seton Hotel, et al.
                      Case 1:19-cv-06457-VSB

Dear Judge Broderick:

       The undersigned represents the Plaintiff in the above-captioned case matter.

       The Initial Pretrial Conference in this matter is currently scheduled for January 3, 2020, at
10:30 a.m., in Your Honor's Courtroom. However, Plaintiff’s counsel will be out of the office on a
family vacation on that day and will not be able to attend the Conference on that date. Also, Tenant
Defendant 144 Hotel Corp. has not made an appearance or answered in this matter, though properly
served [D.E. 7].

            Therefore, it is hereby respectfully requested that said Conference be adjourned 30 days
to a date in late January or early-February, or any other date most convenient to the Court for the
undersigned to be able to attend the Conference, and in order to afford additional time for non-
appearing Defendant to formally appear.

       This is the undersigned counsel's first request for adjournment, to which opposing counsel has
consented. Thank you for your consideration of this adjournment request.

                                             Sincerely,

                                             By: /S/ B. Bradley Weitz            .
                                                B. Bradley Weitz, Esq. (BW 9365)
                                                THE WEITZ LAW FIRM, P.A.
                                                Attorney for Plaintiff
                                                Bank of America Building
                                                18305 Biscayne Blvd., Suite 214
                                                Aventura, Florida 33160
                                                Telephone: (305) 949-7777
                                                Facsimile: (305) 704-3877
                                                Email: bbw@weitzfirm.com
